Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 3/17/20.  Claims 1-20 are pending and have been examined.
	Claims 1-20 are rejected.

Drawings
	The drawings filed on 3/17/20 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/17/20, 8/16/21 and 10/18/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1-20 are directed to an abstract idea. Under Step 1, claims 1-20 are either apparatus, method or an article of manufacture, using claim 12 as an illustrative example, claim recites the following “determining a plurality of as-printed shapes of the printable product part after it has been deposited according to the plan; and determining geometric differences between any of the plurality of as-printed shapes with the computer representation of the product part”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “determining a plurality of as-printed shapes of the printable product part after it has been deposited according to the plan; and determining geometric differences between any of the plurality of as-printed shapes with the computer representation of the product part” is a mental process. As described in the specification [0036]-[0047] of the published document US20210291261 encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application, claim 1 recites “a memory” and “a processor”. The memory and the processor are recited at a high level of generality and are recited as performing generic 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the processor and the memory are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  As analyzed in the previous step, the limitation “receiving a computer representation of a printable product part and a plan for the printable product part to be deposited using an additive manufacturing process, the printable product part comprising an accumulation of material deposited by the additive manufacturing process, the plan comprising a tool-path representation of the printable product part” represents collecting data that is necessary for use of the recited judicial exception (the data is used in the determining). Collecting data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II) which states “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. 
Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
Claim 1 is a method claim corresponds to the system claim 12, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.
Claim 20 is a CRM claim corresponds to the system claim 1, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either. 
Dependent claims 2-11 and 13-19 do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7-8, 10, 12-13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Machine learning in tolerancing for additive manufacturing” to .

As per claim 1, Zhu discloses a method (Zhu, see abstract on page 157) comprising: receiving a computer representation of a printable product part (Zhu, see page 158 for receiving a CAD model) the printable product part comprising an accumulation of material deposited by the additive manufacturing process (Zhu, see pages 158-159), determining a plurality of as-printed shapes of the printable product part after it has been deposited (Zhu, see pages 158-159), and determining geometric differences between any of the plurality of as-printed shapes with the computer representation of the product part (Zhu, see pages 158-159). Zhu does not explicitly disclose receiving a plan for the printable product part to be deposited using an additive manufacturing process, the product deposited according to the plan.
However, Batchelder’110 in an analogous art discloses receiving a plan for the printable product part to be deposited using an additive manufacturing process (Batchelder’110, see [0030]), the product deposited according to the plan (Batchelder’110, see [0030] and [0056]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Batchelder’110 into the method of Zhu. The modification would be obvious because one of the ordinary skill in the art would want to provide 3D printed part from near-net (today's state-of-the-art) to net by receiving a plan for the printable product part to be deposited using an additive manufacturing process and determining the difference 

Claim 12 is a system claim corresponding to the method claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1. Batchelder’110 further discloses a processor and a memory storing computer program instructions which when executed by the processor cause the processor to perform operations (Batchelder’110, see [0031]).

Claim 20 is a CRM claim corresponding to the method claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1. Batchelder’110 further discloses a non-transitory computer readable medium storing computer program instructions, the computer program instruction when executed by a processor cause the processor to perform operations (Batchelder’110, see [0031]).

As per claim 3, the rejection of claim 1 is incorporated, Zhu further discloses determining a manufacturing error from the plurality of as-printed shapes of the product part based on a statistical analysis (Zhu, see pages 158-159).

Claim 16 is a system claim corresponding to method claim 3, it is therefore rejected under similar reasons set forth in the rejection of claim 3.



Claim 17 is a system claim corresponding to method claim 4, it is therefore rejected under similar reasons set forth in the rejection of claim 4.

As per claim 7, the rejection of claim 1 is incorporated, Zhu further discloses generating training data using one or more of synthetically generated data and experimental data (Zhu, see pages 158-159).

As per claim 8, the rejection of claim 7 is incorporated, Zhu further discloses building a model to determine manufacturing uncertainty of the product part based on the training data; and determining the manufacturing uncertainty of the product part based on the model (Zhu, see pages 158-159).

As per claim 10, the rejection of claim 1 is incorporated, Zhu further discloses computing the difference between the computer representation of the product part and any of the as-printed shapes of the product part (Zhu, see pages 158-159).

As per claim 13, the rejection of claim 12 is incorporated, Zhu further discloses receiving at least one of a multi-physics model (Zhu, see pages 158-159).

s 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Batchelder’110, in view of US5764521 to Bachelder et al. (hereinafter Bachelder’521).

As per claim 2, the rejection of claim 1 is incorporated, Batchelder’110 further discloses printing according to the plan (Batchelder’110, see [0030] and [0056]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Batchelder’110 into the method of Zhu. The modification would be obvious because one of the ordinary skill in the art would want to provide 3D printed part from near-net (today's state-of-the-art) to net by receiving a plan for the printable product part to be deposited using an additive manufacturing process and determining the difference between the part printed according to the plan and the computer representation (Batchelder’110, see [0021]).
The combination of Zhu and Batchelder’110 does not explicitly disclose a plurality of liquid metal droplets that coalesce and solidify. However, Bachelder’521 in an analogous art discloses a plurality of liquid metal droplets that coalesce and solidify (Bachelder’521, see Fig. 1, its corresponding paragraphs and col. 8 lines 15-24). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Batchelder’521 into the above combination of Zhu and Batchelder’110. The modification would be obvious because one of the ordinary skill in the art would want to yield 

Claim 15 is a system claim corresponding to method claim 2, it is therefore rejected under similar reasons set forth in the rejection of claim 2.

Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Batchelder’110, in view of US20200223143 to Gurdiel Gonzalez et al. (hereinafter “Gonzalez”).

As per claim 5, the rejection of claim 4 is incorporated, the combination of Zhu and Batchelder’110 does not explicitly disclose at least one physical state comprises a spatial distribution of solid phase of the material. However, Gonzalez in an analogous art discloses at least one physical state comprises a spatial distribution of solid phase of the material (Gonzalez, see [0047] and [0057]-[0061]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Gonzalez into the above combination of Zhu and Batchelder’110. The modification would be obvious because one of the ordinary skill in the art would want to provide improved accuracy by considering object volume and/or the proportion of the object which is solid (Gonzalez, [0025]).



As per claim 6, the rejection of claim 1 is incorporated, the combination of Zhu and Batchelder’110 does not explicitly disclose each of the plurality of as-printed shapes comprise a spatial distribution of a solid phase of the as-printed shapes. However, Gonzalez in an analogous art discloses each of the plurality of as-printed shapes comprise a spatial distribution of a solid phase of the as-printed shapes (Gonzalez, see [0047] and [0057]-[0061]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Gonzalez into the above combination of Zhu and Batchelder’110. The modification would be obvious because one of the ordinary skill in the art would want to provide improved accuracy by considering object volume and/or the proportion of the object which is solid (Gonzalez, [0025]).

Claim 19 is a system claim corresponding to method claim 6, it is therefore rejected under similar reasons set forth in the rejection of claim 6.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Batchelder’110, in view of US9886526 to Huang.


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Huang into the above combination of Zhu and Batchelder’110. The modification would be obvious because one of the ordinary skill in the art would want to achieve dimensional accuracy by determining one as-printed shapes of the product part based on the manufacturing uncertainty (Huang, see abstract and col. 5 lines 56-57).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Batchelder’110, in view of US20150269290 to Nelaturi et al. (hereinafter “Nelaturi”).

As per claim 11, the rejection of claim 10 is incorporated, the combination of Zhu and Batchelder’110 does not explicitly disclose displaying the geometric difference on a user interface. However, Nelaturi in an analogous art discloses displaying the geometric difference on a user interface (Nelaturi, see claim 11).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Nelaturi into the above combination of Zhu and Batchelder’110. The modification would 

Claim 14 is a system claim corresponding to method claim 11, it is therefore rejected under similar reasons set forth in the rejection of claim 11.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US20170368753 to Yang et al. discloses system and methods are provided comprising generating a nominal computer-aided design (CAD) image of a component; producing a physical representation of the component from the nominal CAD image using an additive manufacturing (AM) process; measuring the physical component to obtain measurement data; determining a deviation between geometry associated with the nominal CAD image and the obtained measurement data; determining a compensation field for the deviation, if the deviation is outside of a tolerance threshold; modifying the nominal CAD image by the compensation field; and producing a physical representation of the component from the modified nominal CAD image. Numerous other aspects are provided.
	US20160320771 to Huang discloses systems for predicting deformation error and compensating for shape deviation in Additive Manufacturing (AM) techniques include, in one aspect, a method including: obtaining a deformation model for an AM 
	US20210141970 to Xu et al. discloses a method of optimizing an additive manufacturing (AM) process includes receiving at least one design parameter of the AM process, receiving information relating to uncertainty in at least one other parameter of the AM process, performing uncertainty quantification in the optimization processor based on the at least one design parameters and uncertainty information to identify a shape error in an object being produced, updating the at least one design parameter of the AM process and utilizing the updated at least one design parameter in the AM process. A system for optimizing an AM process includes a design processor to produce at least one design parameter for an object to be manufactured, and an optimization processor to receive the at least one design parameter and uncertainty information to identify a shape error in the object to be manufactured and update the design parameters based on the shape error, prior or during the manufacturing process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117